         Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
         v.                                      *    CRIMINAL NO. PX -17-472
                                                 *
 DAWN J. BENNETT,                                *
                                                 *
                Defendant                        *
                                                 *
                                              *******

              GOVERNMENT’S MOTION TO EXCLUDE DEFENSE EXPERTS

       The Government hereby moves to exclude as trial witnesses the two proposed defense

experts, Jonathan Macey or Arik Van Zandt.

                              Background and Procedural History

       Per the Court’s scheduling order, the defendant was required to provide her expert notice

by September 18, 2018. ECF No. 271. The day after the deadline, defense counsel gave the

following deficient expert notice, in relevant part:

               1.      Jonathan Macey, a professor at Yale University School of
               Law is an expert in corporate forms and securities. Mr. Macey will
               testify as the normal and acceptable practices of limited liability
               companies (“LLC”) when it comes to raising capital and business
               operation of an LLC. Specifically, Professor Macey will testify that
               Ms. Bennett’s modes of raising capital were reasonable as was the
               comingling of personal and business assets.

               2.      Arik Van Zandt, Managing Director, Alvarez & Marsal
               Valuation Services. Mr. Van Zandt is an expert in valuations of
               internet companies, individual net worth, and management
               practices. He will testify regarding Ms. Bennett’s net worth, the
               value of DJBennett.com and its parent companies, as well as testify
               to the management practices of Ms. Bennett.

On September 20, 2018, defense counsel sent the Government an affidavit from Macey, attached

hereto as Exhibit A.

                                                -1-
         Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 2 of 10



        Per the Court’s scheduling order, the defendant was required to provide her Rule 16

reciprocal discovery by September 25, 2018. ECF No. 271. On the deadline, defense counsel

sent the Government curricula vitae for Macey and Van Zandt, as well as certain other records

not relevant to this motion. After motions practice with respect to extending the time to make

expert designations, on October 2, 2018, at 12:15 a.m.—early in the morning of the first day of

trial—defense counsel sent the Government an expert report for Van Zandt, which was revised at

1:31 a.m. to correct typographical errors. The revised Van Zandt report is appended as Exhibit

B. The last page of the Van Zandt report identifies the sources upon which Van Zandt allegedly

relied, citing to a number of documents from Bourne, Painter & Bradley (“BPB”), an accounting

firm.

        On October 2, 2018, the Government asked defense counsel for all the source material

relied on by Van Zandt. On October 3, 2018, defense counsel produced some, but not all of the

source material, none of which dealt with BPB, and stated its understanding that the Government

already was in possession of all the source material. On October 5, 2018, the Government asked

specifically for all the BPB material, as the Government had been unable to find the BPB

documents in its own productions. On October 8, 2018, defense counsel sent the Government

more than one gigabyte of BPB documents (consisting of 8,154 bates-numbered pages, files, or

Excel spreadsheets)—which qualify as Rule 16 reciprocal discovery—and asserted for the first

time that BPB had been engaged by the defendant’s prior counsel, Dickinson Wright.

                                     The Macey Affidavit

        The Macey Affidavit has a few sections: (1) “Promissory Notes Are Different from

Convertible Notes;” (2) “The Valuations of Business Ventures Including Limited Liability

Companies (LLCs);” and (3) “Distributions by Limited Liability Companies (LLCs).” The


                                              -2-
          Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 3 of 10



Macey Affidavit generally discusses basic principles of notes, company valuation, and LLCs. At

no point does the Macey Affidavit make the claims for which defense counsel gave notice on

September 19, 2018, namely that “Professor Macey will testify that Ms. Bennett’s modes of

raising capital were reasonable as was the comingling of personal and business assets.” The

closest approximation to an opinion—though with grammatical errors making it virtually

incomprehensible—is when the Macey Affidavit states the following: “Generally speaking,

absent fraud, paying salaries and making other distributions of money from a business are

ordinary and customary business practices and paying salaries and making is a business purposes

of a company.”

                                    The Van Zandt Report

        The Van Zandt Report summarizes its goal: “I have been asked to review the financial

and other operating information related to DJBennett.com (the ‘Company’) to determine whether

DJBennett.com had value as of the end of 2014, at which time I understand that investors entered

into promissory notes with Dawn Bennett directly and personally, and not with the Company. I

have also been asked to determine whether the Company would have value currently ‘but for’

the arrest of Ms. Bennett and subsequent interference with the operations of the Company.”

Report at 1. 1

        To come to its determination, the Report relies heavily on financial statements reviewed

by Bourne Painter, which cover calendar years 2012, 2013, and 2014. Report at 1-2. The Report

estimates the value of DJBennett.com, at the end of 2014, to be between $550,000 and

$4,000,000. Report at 8-9. The Report concludes with a series of speculations in a section titled,



1
 At no time does the Van Zandt Report discuss “Ms. Bennett’s net worth” or “the management
practices of Ms. Bennett,” areas as to which defense counsel gave notice on September 19, 2018.
                                               -3-
         Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 4 of 10



“Thoughts on what DJBennett.com could be worth today.” Report at 9.

                                          Legal Analysis

       The Macey Affidavit and Van Zandt Report, as well as any associated presumptive

testimony, are unreliable, irrelevant, confusing, and misleading, and therefore should be

excluded. Federal Rule of Evidence 702 governs the testimony of expert witnesses:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized knowledge
                   will help the trier of fact to understand the evidence or to
                   determine a fact in issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods;
                   and

               (d) the expert has reliably applied the principles and methods to the
                   facts of the case.

       The Court is given wide latitude in determining whether to admit expert testimony under

Rule 702. See United States v. Hopkins, 310 F.3d 145, 151 (4th Cir. 2002). The Court must

ensure that the “expert’s testimony both rests on a reliable foundation and is relevant to the task

at hand.” Daubert v. Merrell Dow Pharm., 509 U.S. 579, 597 (1993). Expert testimony that is

not relevant is not helpful to the trier of fact. Daubert, 509 U.S. at 591. Even if the testimony is

relevant, it may be barred under Rule 403 if its probative value is substantially outweighed by

the danger of confusing the issues or misleading the jury.

       A.      Macey Should Be Excluded.

       Macey’s presumptive testimony will not help the jury “to understand the evidence or to

determine a fact in issue.” In the section titled “Promissory Notes are Different from Convertible


                                                -4-
         Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 5 of 10



Notes,” the Macey Affidavit begins by stating Macey’s “understanding that DJB Holding LLC

issued promissory notes to a variety of individuals.” Affidavit ¶ 9. Macey gives no explanation

or source for his understanding, and he does not appear to have ever reviewed the Convertible

Notes or Promissory Notes that have been introduced into evidence. His general explanation of

what promissory notes may contain in other settings, see Affidavit ¶¶ 10-13, has no bearing on

what the Convertible Notes and Promissory Notes issued by the defendant contain, nor on the

other oral and written misrepresentations the defendant made outside the words on the Notes

themselves. Macey’s description of equity, see Affidavit ¶ 14, will not be helpful to a jury, as no

witnesses will testify that they enjoyed the benefits of an equity position, such as voting for

management or receiving distributions. And Macey’s description of convertible notes, see

Affidavit ¶ 15, adds no value to the testimony and exhibits already introduced.

       In the section titled “The Valuations of Business Ventures Including Limited Liability

Companies (LLCs),” Macey discusses the “several ways to value a business.” Affidavit ¶ 16. At

no point does he attempt a valuation of any entity relevant to this case. Nor, as discussed below

with respect to the Van Zandt Report, would such a valuation relevant to this case.

       In the section titled “Distributions by Limited Liability Companies (LLCs),” Macey gives

a general overview of the benefits of establishing an LLC. Affidavit ¶¶ 19-26. Macey claims

that the defendant, as the sole member of an LLC, “can take out remuneration or make

distributions as they see fit, and may do so informally, subject to the provisions of the operating

agreement, other agreements with third parties and statutory provisions on distributions.”

Affidavit ¶ 22. Macey apparently has not reviewed any operating agreement for DJB Holdings

nor the oral and written agreements with the third-party victims as to how their funds would be

used. Macey then claims that “once a distribution is made there are no limitations on how the


                                                -5-
         Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 6 of 10



proceeds of the distribution are utilized.” Affidavit ¶ 23. Yet Macey does not point to the

defendant making any distributions to herself from DJB Holdings, and absent evidence of such

distributions Macey’s point is meaningless. Moreover, if the defendant did make a distribution

to herself, that would stand at odds with every claim she made to testifying victims.

       The Macey Affidavit then states the following, with not much clarity of language and an

absence of factual support in its cited reference:

               I have reviewed an affidavit in support of the criminal complaint in
               this case alleges that distributions from the LLC were Distributions
               from DJB Holding LLC were used to pay for a luxury suite lease
               with the Dallas Cowboys, to make a payment to Astrological Gem
               in Fairfield, Iowa and to pay an expense from Puja.net, a firm in
               Washington State that provides clients with Hindu ritual blessings
               or curses performed by priests in India on behalf of clients. Once a
               distribution has been properly made by an LLC or other business
               entity, such uses of the proceeds are not improper. [Affidavit ¶ 24.]

       The criminal complaint affidavit does not allege that distributions were made from the

LLC; rather, it describes the fraud the defendant committed on investors. Nor will the criminal

complaint affidavit be before the jury. Nor does Macey allege how the predicate of his

statement—that “a distribution has been properly made”—could be satisfied.

       The Macey Affidavit goes on to describe Delaware corporate law regarding the size of

distributions. Affidavit ¶¶ 25-26. Introduction of that law, and the recourse if the corporate law

is violated, would be confusing to the jury and irrelevant to the case.

       Finally, the Macey Affidavit concludes by stating, “It is ordinary and customary business

practice for people and businesses to borrow money and to use the proceeds from such

borrowings to pay off prior indebtedness.” Affidavit ¶ 27. This statement has no bearing on

whether the defendant committed fraud with respect to the testifying victims.




                                                -6-
         Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 7 of 10



       B.      Van Zandt Should Be Excluded.

       As an initial matter, Van Zandt’s testimony should be barred because the defendant did

not produce reciprocal Rule 16 discovery until two weeks after the Court-ordered deadline. ECF

No. 271. The Government now is in the position of trying to review thousands of pages of

materials, and potentially having its own expert review such materials, in an extremely

abbreviated timeframe, while actively putting on its own witnesses at trial. This is not the way

discovery was intended to proceed, and the defendant should bear the consequences of the failure

to abide by the Court’s scheduling order.

       Moreover, Van Zandt’s presumptive testimony will not help the jury “to understand the

evidence or to determine a fact in issue,” and is not “based on sufficient facts or data.” Van

Zandt’s remit, per his Report, was “to review the financial and other operating information

related to DJBennett.com (the ‘Company’) to determine whether DJBennett.com had value as of

the end of 2014, at which time I understand that investors entered into promissory notes with

Dawn Bennett directly and personally, and not with the Company. I have also been asked to

determine whether the Company would have value currently ‘but for’ the arrest of Ms. Bennett

and subsequent interference with the operations of the Company.” Report at 1. 2 Whether DJB

Holdings ever had value, much less had it at the end of 2014, is irrelevant to this case.

Moreover, Van Zandt did not rely on sufficient facts or data to come to his general conclusion




2
  Van Zandt too apparently has never viewed a Convertible Note or Promissory Note admitted
into evidence in this case. No such notes appear in his list of relied-upon sources. See Report at
11 (“Appendix A”). And his description of the notes as having been entered into by victims with
“Dawn Bennett directly and personally, and not with the Company” stands at stark odds with the
record evidence, as well as the statement of the other defense expert, Jonathan Macey, who
confirmed his “understanding that DJB Holding LLC issued promissory notes to a variety of
individuals,” see Affidavit at ¶ 9.
                                                -7-
         Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 8 of 10



that DJB Holdings had an approximate valuation of $550,000 to $4,000,000 at the end of 2014. 3

Finally, Van Zandt’s throw-away hunches at the end of the Report are pure speculation.

       Valuation: The Government must prove a variety of elements for each of the charged

crimes. Generally speaking, among other things, the Government must prove beyond a

reasonable doubt that the defendant made fraudulent misrepresentations or omissions. The

superseding indictment says nothing about the company’s valuation, nor has any evidence

introduced at trial intimated that the defendant lied about DJBennett.com’s valuation. There is

no evidence that the defendant even was aware of DJBennett.com’s valuation at the times she

defrauded investors and lenders out of over $20 million. Indeed, there has been no evidence at

all about DJBennett.com’s valuation, since the valuation is irrelevant to the charged crimes.

Whether DJBennett.com was valued at zero or $100 million, that fact would have no bearing on

whether the defendant, for example, submitted fraudulent 2014 or 2015 balance sheets to

potential investors when trying to convince them to place investments, or submitted false asset

information to EagleBank while applying for a loan. This is especially true given a valuation

date of year-end 2014, which was at least three months and up to 32 months before the

fraudulent misrepresentations and omissions thus far entered into evidence. 4

       Sufficient Facts: The Van Zandt Report relies heavily on DJB Holdings LLC financial

statements “reviewed” by BPB. See, e.g., Report at 2. The Government has not had the


3
 Van Zandt’s analysis does not incorporate any discussion of the impact on valuation of the
defendant—the sole member of the LLC—having been in substantial litigation with the SEC
during 2014, over her fraudulent inflation of assets under management at Bennett Group
Financial Services.
4
  It also is not clear whether Van Zandt has actually come up with a valuation of the company.
His report states broadly that “it is possible to determine an indication of value based on the
market approach” and that “in addition, the modified cost approach can be considered.” Report
at 4.
                                               -8-
         Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 9 of 10



opportunity to review the one gigabyte of BPB documents produced earlier today, but will do so

before the hearing on this motion. As a general matter, though, a review is not an audit. By

design, it provides only limited assurance that no material modifications to the financial

statements need be made. And the financial statements reviewed by BPB, by Van Zandt’s own

admission, contained a substantial error in the calculation of 2012 inventory. See Report at 2

(minimizing “accounting error” in financial statements by stating that the “2012 starting

inventory balance does not appear to have been changed by the work done by BPB, as their work

was focused on subsequent years”). 5

       Current Valuation: The title of the current valuation section gives away how speculative

it is: “Thoughts on what DJBennett.com could be worth today.” This section is bereft of expert

analysis or opinion, and additionally is irrelevant to this case. Van Zandt concludes that the

company could have been on an upward trajectory assuming certain future facts, such as if the

company continued to “make progress on the business plan, developed a private label, and

expand[ed] operations in Asia” and further had “been able to maintain the revenue growth.”

Report at 9-10. This hypothetical purposefully ignores the years of data following year-end

2014, including the company’s mounting losses. Any current valuation also would have to

grapple with the effects of the defendant’s rampant fraud and lying to investors, which is not

factored in to the valuation analysis.




5
 The financial statements provided to Van Zandt appear to be starkly different from those
provided to investors. Compare Report at 2 (stating that net operating loss in 2014 was “under a
million” dollars) with Trial Exhibit JL3 at 18 (showing net income of $558,790.82). If Van
Zandt testifies at trial, the Government will cross-examine him with the financial statements
provided to investors.
                                                 -9-
       Case 8:17-cr-00472-PX Document 368 Filed 10/08/18 Page 10 of 10



                                          Conclusion

       The Government respectfully requests that the Court exclude the proposed testimony of

Macey and Van Zandt. Both experts should be available for a voir dire examination, outside

the presence of the jury, at the agreed date of the hearing on Thursday, October 11, 2018.



                                                      Respectfully submitted,

                                                      Robert K. Hur
                                                      United States Attorney

                                                      /s/
                                                      Thomas P. Windom
                                                      Assistant United States Attorney




                                             - 10 -
